            Case 1:19-cv-05523-SDG Document 55-1 Filed 11/17/20 Page 1 of 8




IN THE UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

 BERKELEY VENTURES II, LLC

                     Plaintiff,
                                                    Civil Action File No.
 v.                                                 1:19-cv-05523-SDG

 SIONIC MOBILE CORPORATION and
 RONALD D. HERMAN,

                     Defendants.



     MOTION OF NON-PARTY PATRICK GAHAN TO INTERVENE AND
               MEMORANDUM OF LAW IN SUPPORT

           Non-Party Patrick Gahan (“Mr. Gahan”) respectfully submits this Motion to

Intervene and Memorandum of Law in Support. Mr. Gahan seeks to intervene in

this matter for the limited purpose of filing his Motion to Disqualify Busch,

Slipakoff, Mills & Slomka, LLC as Counsel of Record for Plaintiff Berkeley

Ventures II, LLC. Copies of Mr. Gahan’s Motion and Brief are attached hereto as

Exhibits A and B.

I.         FACTUAL BACKGROUND

           Mr. Gahan is a member of the Board and a shareholder in Defendant Sionic

Mobile Corporation (“SMC”). (Affidavit of Patrick Gahan (“Gahan Aff.”) Doc. 50-


                                           1
4841-5570-7089 v.1
           Case 1:19-cv-05523-SDG Document 55-1 Filed 11/17/20 Page 2 of 8




3, Para. 2.) Plaintiff Berkeley Ventures II, LLC (“Berkeley”) has alleged in its

Complaint that Mr. Gahan, as a Board member, was part of an alleged scheme to

defraud Berkeley (Id. at Para. 7), and engaged in other unlawful actions including

but not limited to failing to disclose charitable donations of SMC stock made at

purportedly inflated valuations. (Id. at Para 9.) Berkeley has also labeled Gahan as

the “Key Board Member” in its Complaint which alleges securities fraud and

common law fraud and demands punitive damages. (Id. at Para. 10-11.) Berkeley’s

claims for damages in its Complaint, for at least $1,600,000, directly affect Mr.

Gahan and his interests as a shareholder and as a Board member. (Id. at Para. 13.)

          Lead counsel for Berkeley is Bryan Busch (“Busch”). Mr. Busch’s law

partner, Adam Slipakoff (“Slipakoff”), was Mr. Gahan’s lawyer for over four years,

including during the period from 2015 to 2017. (Id. at Para. 17.) Mr. Slipakoff

directly advised Mr. Gahan about estate planning and charitable activities, including

the charitable trusts and donations of SMC stock that Mr. Gahan made in 2015. (Id.

at Para. 16-17.)1 Mr. Slipakoff’s law firm has now alleged that these same charitable



1In her September 2, 2020 Order, Judge Evans noted that SMC “first became aware
of Slipakoff on December 1, 2015, in regard to a donation of Sionic stock that Patrick
Gahan (‘Gahan’), a Sionic stockholder and Board member, wanted to make to
various foundations and charities. To help facilitate the donation, Slipakoff LLP,
as Gahan’s lawyers, requested a division of an existing Sionic stock certificate into
multiple smaller certificates. On December 4, 2015, Gahan introduced Slipakoff to
                                          2
4841-5570-7089 v.1
           Case 1:19-cv-05523-SDG Document 55-1 Filed 11/17/20 Page 3 of 8




donations of SMC stock, about which Mr. Slipakoff provided legal advice to Mr.

Gahan, constitute securities fraud.

II.       ARGUMENT AND CITATION OF AUTHORITY

          Federal Rule 24 permits anyone to intervene in a civil action in certain

circumstances, either as of right or by permission of the court. Intervention as of

right is permitted upon timely motion when the intervenor “claims an interest

relating to the property or transaction that is the subject of the action, and is so

situated that disposing of the action may as a practical matter impair or impede the

movant’s ability to protect its interest, unless existing parties adequately represent

that interest.” Fed. R. Civ. P. 24(a). Permissive intervention is permitted on timely

motion when the intervenor has a claim or defense that shares with the main action

a common question of law or fact. Fed. R. Civ. P. 24(b).

          A.         Intervention as of Right is Appropriate in This Case.

          Mr. Gahan meets the criteria for intervention as of right. First, this motion is

timely filed (within days after SMC filed its renewed motion to disqualify, and prior

to any hearing on SMC’s motion). Second, Mr. Gahan clearly has an interest which

as a practical matter may be impaired or impeded if Mr. Gahan’s motion to disqualify



Sionic, which resulted in e-mail correspondence between Herman, Gahan, and
Slipakoff.” (Doc. 39 at 27-28 (emphasis added).)
                                               3
4841-5570-7089 v.1
           Case 1:19-cv-05523-SDG Document 55-1 Filed 11/17/20 Page 4 of 8




is not heard. Simply stated, there is no question that an attorney-client relationship

previously existed between Mr. Gahan and Mr. Slipakoff, which is substantially

related to the present matter. While SMC has filed its own renewed motion to

disqualify, Mr. Gahan’s interests cannot be fully protected unless he is permitted to

intervene.

          In In re Yarn Processing Patent Validity Litigation, 530 F.2d 83 (5th Cir.

1976), the former Fifth Circuit Court of Appeals stated that a non-party whose

interests are threatened by its counsel’s representation of the plaintiff in pending

litigation is entitled to intervene as of right and press for the attorney’s

disqualification. In that case, one of the defendants filed a motion to disqualify

plaintiff’s counsel on the grounds that the plaintiff’s firm had previously represented

it with respect to the same subject matter. In response, the plaintiff dismissed that

defendant from the lawsuit. The court noted that if the dismissed defendant “viewed

its interests threatened by the continued representation of [plaintiff] by [plaintiff’s

counsel],” the dismissed defendant “could have intervened as of right under Rule

24(a) of the Federal Rules of Civil Procedure, and it could have pressed for the

disqualification of [plaintiff’s counsel].” Id. at 88. That is exactly what Mr. Gahan

is doing here.




                                           4
4841-5570-7089 v.1
           Case 1:19-cv-05523-SDG Document 55-1 Filed 11/17/20 Page 5 of 8




          B.         Permissive Intervention is Likewise Appropriate.

          Mr. Gahan also meets the criteria for permissive intervention because he “has

a claim or defense that shares with the main action a common question of law or

fact.”       Fed. R. Civ. P. 24(b).       Like SMC, Mr. Gahan is entitled to seek

disqualification of Plaintiff’s counsel on the grounds that an attorney-client

relationship previously existed between Mr. Gahan and Mr. Slipakoff, and Plaintiff’s

claims in this lawsuit are substantially related to the subject matter of Mr. Slipakoff’s

representation of Mr. Gahan.

III.      CONCLUSION

          WHEREFORE, Mr. Gahan respectfully moves the Court to grant his Motion

to Intervene.




                                              5
4841-5570-7089 v.1
           Case 1:19-cv-05523-SDG Document 55-1 Filed 11/17/20 Page 6 of 8




                                    Respectfully submitted,

                                    /s/ S. Wade Malone
                                    S. Wade Malone
                                    Georgia Bar No. 468015
                                    wade.malone@nelsonmullins.com
                                    Michelle W. Johnson
                                    Georgia Bar No. 759611
                                    michelle.johnson@nelsonmullins.com
                                    Nelson Mullins Riley & Scarborough LLP
                                    201 17th Street, 17th Floor
                                    Atlanta, GA 30363
                                    Telephone: (404) 322-6000

                                    Attorneys for Movant Patrick Gahan




                                         6
4841-5570-7089 v.1
            Case 1:19-cv-05523-SDG Document 55-1 Filed 11/17/20 Page 7 of 8




                         CERTIFICATE OF COMPLIANCE

           I certify that the foregoing was prepared using Times New Roman font,

14-point type, which is one of the font and print selections approved by the Court in

L.R. 5.1(C).

           This 16th day of November 2020.



                                                 /s/ S. Wade Malone
                                                 Georgia Bar No. 468015

                                                 Attorney for Movant Patrick Gahan




                                             1
4841-5570-7089 v.1
           Case 1:19-cv-05523-SDG Document 55-1 Filed 11/17/20 Page 8 of 8




                             CERTIFICATE OF SERVICE

          I hereby certify that on this day I filed the within and foregoing Motion of

 Non-Party Patrick Gahan to Intervene and Memorandum of Law in Support

 with the Clerk of Court by using the CM/ECF system, which will send electronic

 notification of such filing to the following:


                                     Bryan E. Busch
                                     Laura Mirmelli
                         Busch, Slipakoff, Mills & Slomka, LLC
                               Riverwood 100, 21st Floor
                               3350 Riverwood Parkway
                                   Atlanta, GA 30339

                                      Simon Jenner
                                    Richard J. Baker
                                   Baker Jenner LLLP
                            201 Interstate North Parkway, SE
                                        Suite 100
                                   Atlanta, GA 30339


          This 16th day of November 2020.

                                                 /s/ S. Wade Malone
                                                 Georgia Bar No. 468015

                                                 Attorney for Movant Patrick Gahan




                                             2
4841-5570-7089 v.1
